UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 001-31332 nCoat, Inc. (Exact name of Registrant as specified in its charter) Delaware 98-0375406 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7237 Pace Dr. PO Box 38 Whitsett, NC27677-9118 (address of principal executive office, zip code) Registrant’s telephone number, including area code: (336) 447-2000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for at least the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b 2 of the Exchange Act). YesoNox As of November 19, 2007, there were 96,650,451 shares of the registrant’s common stock, $0.0001 par value, outstanding. nCoat, Inc. FORM 10-QSB FOR THE QUARTER ENDED SEPTEMBER 30, 2007 FORWARD-LOOKING INFORMATION Statements in this report concerning the future sales, expenses, profitability, financial resources, product mix, market demand, product development and other statements concerning the future results of operations, financial condition and business of nCoat, Inc., are “forward-looking” statements as defined in the Securities Act of 1933 and Securities Exchange Act of 1934. Investors are cautioned that the Company’s actual results in the future may differ materially from those projected in the forward-looking statements due to risks and uncertainties that exist in the Company’s operations and business environment, including competition, need for increased acceptance of products, ability to continue to develop and extend our brand identity, ability to anticipate and adapt to a competitive market, ability to effectively manage rapidly expanding operations, amount and timing of operating costs and capital expenditures relating to expansion of our business, operations and infrastructure, ability to provide superior customer service thereon , dependence upon key personnel and the like. Additionally, words such as “anticipates,” “expect,” “intend,” “estimates,” “seeks,” “may,” “could,” “plan,” “believes,” and similar words and phrases may indicate forward-looking statements.The Company’s most recent filings with the Securities and Exchange Commission, including reports on Form 8-K, contain additional information concerning many of these risk factors, and copies of these filings are available from the Company upon request and without charge. The Company disclaims any obligation or intention to update any forward looking statement in this report. As discussed herein, on February 14, 2007, Tylerstone Ventures Corporation (“Tylerstone”) entered into a share exchange agreement with nCoat, Inc. (“nCoat”), whereby the nCoat shareholders received a majority of the voting equity interests of Tylerstone and nCoat was therefore considered to have acquired Tylerstone for financial reporting purposes. References in this Quarterly Report to the “Company” or “nCoat” refer both to nCoat, Inc., a private company (which changed its name to nCoat Automotive, Inc. prior to the share exchange), for the periods prior to February 14, 2007, and to nCoat, Inc. (formerly Tylerstone Ventures Corporation), a public company, and its subsidiaries for the periods following February 14, 2007. References to “Tylerstone” refer solely to the corporate entity for the periods prior to February 14, 2007. 1 nCoat, Inc. TABLE OF CONTENTS Page Number Part I – FINANCIAL INFORMATON Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2007 and December 31, 2006 (Unaudited) 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) 4 Condensed Consolidated Statement of Shareholders’ Equity (Deficit) for the Nine Months Ended September 30, 2007 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Controls and Procedures 23 Part II – OTHER INFORMATION Item 1. Legal Proceedings 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 5. Other Information 25 Item 6. Exhibits 26 Signature Page 27 2 PART I FINANCIAL INFORMATION Item 1 – Financial Statements NCOAT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, 2007 2006 ASSETS Current Assets Cash $ 36,246 $ 63,437 Trade receivables, net 981,553 964,281 Inventory 222,020 88,965 Other current assets 210,908 7,852 Deferred income tax assets 45,769 222,501 Total Current Assets 1,496,496 1,347,036 Property and Equipment, net 2,425,351 1,649,491 Intangible Assets, net 8,102,031 3,231,042 Total Assets $ 12,023,878 $ 6,227,569 LIABILITIES AND STOCKHOLDERS'EQUITY (DEFICIT) Current Liabilities Accounts payable $ 2,257,454 $ 1,383,629 Accrued liabilities 1,351,000 1,102,458 Accrued income taxes 108,975 Current portion of notes payable 16,394,398 5,305,021 Accrued consulting obligation 500,000 500,000 Current portion of obligations under capital leases 145,132 130,895 Total Current Liabilities 20,756,959 8,422,003 Long-Term Liabilities Notes payable, net of current portion 435,573 220,909 Obligations under capital leases , net of current portion 361,199 471,905 Deferred income taxes 45,769 222,501 Total Long-Term Liabilities 842,541 915,315 Stockholders' Equity (Deficit) Common stock - $0.0001 par value; 500,000,000shares authorized; 96,650,451 shares and 33,660,000 shares outstanding, respectively 9,665 3,366 Additional paid-in capital 22,240,781 5,272,619 Accumulated deficit (31,826,068 ) (8,385,734 ) Total Stockholders' Equity (Deficit) (9,575,622 ) (3,109,749 ) Total Liabilities and Stockholders' Equity (Deficit) $ 12,023,878 $ 6,227,569 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 NCOAT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended For the Nine Months Ended September 30 September 30 2007 2006 2007 2006 Net Sales $ 2,539,214 $ 1,226,615 $ 5,127,465 $ 4,205,519 Cost of Goods Sold 1,625,074 1,355,292 3,881,462 3,658,256 Gross Profit (Loss) 914,140 (128,677 ) 1,246,003 547,263 General and Administrative Expense 2,260,084 1,371,456 6,518,916 2,990,330 Sales and Marketing Expenses 363,536 336,474 659,710 909,150 Loss from Operations (1,709,480 ) (1,836,607 ) (5,932,623 ) (3,352,217 ) Interest Expense 16,544,198 1,377,409 17,507,711 1,657,401 Loss Before Income Taxes (18,253,678 ) (3,214,016 ) (23,440,334 ) (5,009,618 ) Income Tax Benefit - 751,619 - 751,619 Net Loss $ (18,253,678 ) $ (2,462,397 ) $ (23,440,334 ) $ (4,257,999 ) Basic and Diluted Loss per Share $ (0.20 ) $ (0.07 ) $ (0.30 ) $ (0.14 ) Basic and Diluted Weighted-Average Shares Outstanding 89,496,127 33,660,000 78,618,770 30,484,175 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 NCOAT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (DEFICIT) For the Nine Months Ended September 30, 2007 (Unaudited) Common Stock Additional Paid-In Accumulated Total Stockholders' Shares Amount Capital Deficit Equity Balance - December 31, 2006 33,660,000 $ 3,366 $ 5,272,619 $ (8,385,734 ) $ (3,109,749 ) Shares issued to investor 1,130,910 113 (113 ) - - Vested and nonvested shares issued to employees and consultants as compensation, net of forfeitures 13,284,090 1,328 1,220,716 - 1,222,044 Shares issued upon the exercise of warrants 3,740,000 374 (204 ) - 170 Shares issued to the former shareholders of Tylerstone Venture Corporation 37,200,000 3,720 (3,720 ) - - Shares issued upon conversion of debentures and related accrued interest 5,171,718 518 2,585,342 - 2,585,860 Beneficial debt conversion rights - - 5,391,985 - 5,391,985 Warrants issued with convertible debt - - 5,656,056 - 5,656,056 Convertible debt placement agent warrants - - 998,108 - 998,108 Shares issued to convertible debt placement agent 880,400 88 113,484 - 113,572 Shares issued in acquisition of MCC, Inc. 1,333,333 133 906,533 - 906,666 Shares issued upon conversion of liability payable to former majority shareholder of MCC, Inc. 250,000 25 99,975 - 100,000 Net loss - - - (23,440,334 ) (23,440,334 ) Balance - September 30, 2007 96,650,451 $ 9,665 $ 22,240,781 $ (31,826,068 ) $ (9,575,622 ) The accompanying notes are an integral part of these condensed consolidated financial statements. 5 NCOAT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, 2007 2006 Cash Flows From Operating Activities Net loss $ (23,440,334 ) $ (4,257,999 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 316,449 102,622 Amortization of intangible assets 520,940 443,375 Amortization of discount and deferred loan costs and accretion of notes payable 16,443,286 1,235,379 Compensation expense paid by issuance of common stock 1,222,044 - Deferred income tax benefit - (751,619 ) Changes in assets and liabilities, net of effects from purchase of MCC, Inc.: Accounts receivable 388,135 (60,327 ) Inventory (12,986 ) 22,303 Other current assets (46,415 ) (18,087 ) Accounts payable 640,322 1,025,647 Accrued liabilities 150,028 166,160 Net Cash Used in Operating Activities (3,818,531 ) (2,092,546 ) Cash Flows From Investing Activities Payment for the purchase of property and equipment (9,487 ) (134,538 ) Payment for purchase MCC, Inc., net of cash acquired (4,931,220 ) - Net Cash Used in Investing Activities (4,940,707 ) (134,538 ) Cash Flows From Financing Activities Proceeds from issuance of notes payable, net of loan costs paid 5,530,554 61,523 Proceeds from issuance of warrants, net of offering costs paid 6,654,165 - Proceeds from issuance of common stock 170 1,500,000 Principal payments on notes payable (3,356,373 ) (68,501 ) Principal payments under capital lease obligations (96,469 ) (46,326 ) Net Cash Provided by Financing Activities 8,732,047 1,446,696 Net Decrease in Cash (27,191 ) (780,388 ) Cash at Beginning of Period 63,437 862,182 Cash at End of Period $ 36,246 $ 81,794 Supplemental Disclosures of Cash Flow Information Cash paid for interest $ 986,244 $ 422,022 Supplemental Schedule of Noncash Investing and Financing Activities In connection with the acquisition of MCC, Inc., liabilities were assumed as follows: Fair value of assets acquired $ 7,142,826 $ - Cash paid (5,000,000 ) - Common stock issued (906,666 ) - Liabilities assumed $ 1,236,160 $ - Notes payable issued for the purchase of equipment and insurance $ 83,158 $ - Capital lease obligation incurred for the lease of equipment - 658,717 Note payable issued in settlement of accrued liabilities 150,000 - Common stock issued upon conversion of notes payable and accrued interest 2,685,859 - Common stock issued for services of convertible debenture placement agent recognized as deferred loan costs 113,572 - The accompanying notes are an integral part of these condensed consolidated financial statements. 6 NCOAT, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 and 2006 (Unaudited) Note 1.Basis of Presentation and Description of Business Interim Financial Statements - The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“generally accepted accounting principles”) for interim financial information and with the instructions to Form 10-QSB. Accordingly, they do not include all of the information and notes required by generally accepted accounting principles for complete financial statements.The accompanying unaudited condensed consolidated financial statements should be read in conjunction with the Company’s annual consolidated financial statements included in the Company’s current report on Form 8-K filed with the Securities and Exchange Commission on May 18, 2007. In the opinion of management, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for any future periods or for the year ending December 31, 2007. Nature of Operations - nCoat, Inc. and its subsidiaries specialize in nanotechnology research, licensing, and the commercialization, distribution and application of nano as well as multiple non-nano surface coatings. The Company’s specialized coatings are used by the automotive, diesel engine, trucking, recreational vehicle, motorcycle, aerospace and oil and gas industries for heat management, corrosion resistance, friction reduction, bond strength and appearance.Corporate offices and operations headquarters are located in Whitsett, North Carolina and application operations are conducted at facilities located in Bluffdale, Utah; Oklahoma City, Oklahoma; Pascagoula, Mississippi; Quaker Town, Pennsylvania; Tempe, Arizona; and Whitsett, North Carolina. Organization and Basis of Presentation -On February 1, 2007, the shareholders of nCoat, Inc. changed its name to nCoat Automotive Group, Inc. (referred to herein as “nCoat”). On February 14, 2007, nCoat consummated a Share Exchange Agreement with Tylerstone Ventures Corporation (Tylerstone) whereby Tylerstone acquired all of the outstanding common stock of nCoat in exchange for the issuance of 50,840,000 shares of Tylerstone common stock. The nCoat shareholders received a majority of the voting equity interests of Tylerstone and nCoat was therefore considered to have acquired Tylerstone for financial reporting purposes. Immediately prior to the share exchange, nCoat had 11,554,545 shares of common stock outstanding. The share exchange was recognized as the recapitalization of nCoat into Tylerstone at historical cost in a manner similar to a 4.4-for-1 forward stock split. The accompanying consolidated financial statements have been restated on a retroactive basis for all periods presented to reflect the shares issued to the nCoat shareholders under the Share Exchange Agreement.On February 2, 2007, the Tylerstone shareholders amended the articles of incorporation of Tylerstone to change its name to nCoat, Inc. to conform to the name of the operating company and to increase the authorized common stock to 500,000,000 shares, $0.0001 par value. On June 29, 2007, nCoat, Inc. acquired of all the capital stock of MCC, Inc. (Metallic Ceramic Coatings, Inc., or "MCCI"), doing business in the marketplace under the brand of JET-HOT® Coatings. The results of MCCI’s operations have been included in the consolidated financial statements of the Company from June 29, 2007. The accompanying consolidated financial statements include the operations, accounts and transactions of nCoat, Inc., from February 14, 2007; of nCoat Automotive Group, Inc., for all periods presented; and of High Performance Coatings, Inc., nTech, Inc., and MCCI from the dates of their acquisition or formation, which entities for those periods are collectively referred to herein as the “Company” or “nCoat.” All intercompany transactions and balances have been eliminated in consolidation. Business Condition– The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company has incurred losses of $23,440,334 and $4,257,999 and used $3,818,531 and $2,092,546 of cash in operating activities during the nine months ended September 30, 2007 and 2006, respectively.The Company has experienced losses from operations since inception and has an accumulated deficit of $31,826,068 as of September 30, 2007. At September 30, 2007, the Company had a working capital deficiency of $19,260,463. Based on current operations, cash flows from operations will likely be negative throughout calendar year 2007 and for a period of time thereafter.
